Citation Nr: 1217714	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  03-36 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, to include arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel






INTRODUCTION

Please note this appeal has been advanced on the docket of the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1952 to June 1957. 

This matter comes before the Board on appeal of a May 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2008, the Board issued a decision that, among other actions, determined that new and material evidence had not been received to reopen a claim for service connection for a low back disability. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In November 2011, the Court issued a Memorandum Decision vacating the Board's decision as it pertains to the Veteran's low back disability claim and remanding the case to the Board for compliance with the Memorandum Decision.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board remands this case in view of the determination provided in the Court's November 2011 Memorandum Decision that additional development measures are needed to secure all relevant medical evidence. 

In its decision, the Court observed that the record contained a VA Form 21-4142, Authorization and Consent to Release Information to VA, completed by the Veteran in October 2003. That form authorized VA to attempt to obtain records from the Humana Health Group in Miami, Florida specifically related to treatment of the Veteran's back condition. 

While VA had submitted a request for treatment records from the Humana Health Group, the Court stated that "the record contains no indication that (1) records were received from that organization, (2) a response indicating that no records available was received, or (3) VA made a determination regarding the unavailability of those records and notified [the Veteran] in accordance with 38 U.S.C. § 5103A(b)(2)." See the Memorandum Decision, pages 5-6. Accordingly, because the Veteran stated that the missing records are related to his back disability, the Court found that they are "undoubtedly relevant, and VA's failure to obtain them or properly notify [the Veteran] of their unavailability cannot be harmless error." Id. at 6.

The November 2011 Memorandum Decision observed that "VA regulations make clear that, for all requests to reopen previously denied claims filed on or after August 29, 2001, VA's duty to assist a claimant in obtaining relevant records applies." Id. at 5. Thus, to ensure a comprehensive basis in the record to decide the appeal, the RO/AMC must attempt to secure the records identified by the Veteran. 

In addition, following the November 2011 Memorandum Decision, the Veteran submitted additional evidence directly to the Board. In an accompanying statement, the Veteran specifically requested that the Board remand his case to the agency of original jurisdiction (AOJ) for review of this new evidence. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC should inform the Veteran that the October 2003 authorization and release form (VA Form 21-4142) to obtain medical records from the Humana Health Group in Miami, Florida has expired. The RO/AMC should then provide the Veteran with a new VA Form 21-4142 and request that he authorize VA to obtain his records.

The RO/AMC must also ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, any VA treatment records dated after April 2007. 

* The RO must then obtain these records, as well as any other pertinent records, and associated them with the claims folder

* These development actions should consist of an initial request for the records, and if the records are not received, at least one follow-up request. If there is information that the records sought do not exist or that further efforts to obtain them would be futile, then notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

* Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. 

2. When the actions requested have been completed, undertake any other indicated development, if deemed by the RO/AMC to be appropriate under the law. 

3. The RO/AMC must then readjudicate the Veteran's new and material claim. If the benefit sought on appeal remains denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claim. The SSOC must set forth that the additional evidence has been considered TO INCLUDE THE PRIVATE MEDICAL EVIDENCE THE Veteran SUBMITTED DIRECLTY TO THE BOARD IN MARCH 2012 and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

